DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 in the reply filed on 03/07/2022 is acknowledged.  Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claims 8-19 are pending.  Claims 18 and 19 are withdrawn.  Claims 1-7 are cancelled.

Information Disclosure Statement
The listing of references (e.g., para [0008], [0009], [0042], [0064]) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The abstract of the disclosure is objected to because on page 1, in paragraph [0001]: the phrase “, and issued as U.S. Patent No. 10,881,590 on January 5, 2021”, or the like, should be added immediately after “2018” in line 2 (of the paragraph); the phrase “, and issued as U.S. Patent No. 9,937,108 on April 10, 2018”, or the like, should be added immediately after “2014” in line 3 (of the paragraph); and the phrase “, and issued as U.S. Patent No. 8,632,636 on January 21, 2014”, or the like, should be added immediately after “2007” in line 3 (of the paragraph).
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claim 8, upon which claim 9 depends, teaches that the cleaning composition can comprise 0% of the nonionic surfactant, buffering agent and antimicrobial agent and sweetener.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (e.g., by requiring that the cleaning composition comprises nonzero percentages of the components), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005037972 to Clark et al. (“Clark”) in view of US 2003/0216479 to Huang et al. (“Huang”).
Regarding claims 8 and 9, Clark teaches a wet wiper (abstract, page 1, lines 4-8, claim 26) comprising: a. a water insoluble substrate (page 5, line 32 to page 6, line 14); and b. a physiologically acceptable cleansing composition (page 3, lines 22-24 and page 4, line 25), said cleansing composition comprises: (i) a liquid carrier consisting essentially of a solution of water, wherein said water is up to about 97% by weight of said liquid carrier; water (page 4, lines 4-6 and page 7, table); and (ii) about 0.001% to about 5% by weight of said cleansing composition of a flavor (page 4, lines 25-30). It is noted that the other recited components are not required by the claim language since the low end of the ranges is 0.
Clark does not explicitly teach that the liquid carrier also consists essentially of ethyl alcohol, wherein said ethyl alcohol is about 3 % to about 90% by weight of said liquid carrier, or wherein said cleansing composition has a pH of from about 3.0 to about 13.0.  Huang teaches a composition (abstract) including ethanol (para [0028], [0054]) which is disclosed as useful as an anti-microbial cleaner in wet wipes, dental instruments and toothpaste (para [0012]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiper in view of Huang wherein the liquid carrier also consists essentially of ethyl alcohol with a reasonable expectation of success, in order to inhibiting microbes and in view of the Clark disclosure of using an anti-microbial agent to inhibit microbial proliferation (page 5, lines 4-9).
It is noted that the recited range of about 3% to about 90% of ethyl alcohol is broad, and the skilled artisan would have found it obvious to optimize the percentage of ethyl alcohol in order to provide effective antiseptic quality without inducing drunkenness.  
Regarding the pH, the recited pH range “from about 3.0 to about 13.0” is broad.  It can be reasonably expected that the Clark/Huang composition pH range would fall within the recited range as it consists essentially of water and ethyl alcohol, both of which have a pH around 7.  Further, the recited range encompasses encompassing that which is common for human consumption (food, drinks, etc.) and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a cleansing composition with a pH in the recited range in order to promote a safe and otherwise pleasant experience.  Using a composition with the acidity or alkalinity of battery acid and lye, respectively, would jeopardize such pleasure.  Note that Clark and Huang disclose pH adjusters (Huang, para [0010], [0032]).
Regarding claim 10, Clark discloses a wiper wherein about 0.1% to about 5% by weight of the composition is said flavor (page 4, lines 25-30).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 11, Clark discloses a wiper wherein the composition comprises a surfactant at  from about 0.1% to about 15% by weight of the composition (claim 7) but does not explicitly teach the wiper wherein 0.1 to about 3% by weight of said cleansing composition is a nonionic surfactant.  Huang further discloses nonionic surfactants as effective for cleaning (para [0025]).  Lacking a teaching to the contrary, the skilled artisan would have found it obvious to try the Clark wiper wherein the surfactant is a nonionic surfactant, with predictable results, since they are disclosed as effective for cleaning.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 12, Clark does not explicitly teach the wiper wherein 0.0005 to about 5% by weight of said cleansing composition is a buffering agent.  Huang further discloses pH adjusters (para [0010], [0032]).  Clark contemplated the composition used for dentures (abstract) and Huang contemplates the composition used for dental instruments (para [0012]), and the skilled artisan would have found it obvious to further modify the Clark wiper in view of Huang wherein the composition comprises a pH adjuster, or buffering agent, with a reasonable expectation of success, for safe and comfortable treatment of dentures.  Further, since too little pH adjuster risks insufficient pH adjustment, while to much pH adjuster risks excessive pH adjustment, the skilled artisan would have found it obvious to optimize the amount of pH adjuster, or buffering agent, with predictable results through routine experimentation.
Regarding claim 13, Clark and Huang disclose a composition comprising an anti-microbial agent to inhibit microbial proliferation (Clark, page 5, lines 4-9, Huang, para [0009]), but do not explicitly teach the wiper wherein 0.01% to about 0.5% by weight of said cleansing composition is said antimicrobial agent.  However, since too little antimicrobial agent risks insufficient microbial mitigation, while too much antimicrobial agent risks waste, the skilled artisan would have found it obvious to optimize the amount of antimicrobial agent with predictable results through routine experimentation.
Regarding claim 14, Clark discloses denture applications (abstract), but does not explicitly teach the wiper wherein 0.001 to about 2% by weight of said cleansing composition is a sweetener.  Huang further discloses the composition comprising a sweetener in oral applications (para [0055]).  When faced with the need for cleaning dentures, the skilled artisan would have found it obvious to further modify the Clark wipes in view of Huang wherein the cleaning compositions comprises a sweetener, with a reasonable expectation of success, in order to enhance the pleasure of wearing the dentures.  Further, since too little sweetener risks an unpleasant taste, while too much sweetener risks waste and an unpleasant taste, the skilled artisan would have found it obvious to optimize the amount of sweetener, with predictable results, through routine experimentation.
Regarding claim 15, Clark and Huang do not explicitly teach the wiper wherein said cleansing composition has a pH of from about 3.0 to about 6.0.  However, It can be reasonably expected that the Clark/Huang composition pH range would fall close to the recited range as it consists essentially of water and ethyl alcohol, both of which have a pH around 7.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05(I).  

Regarding claim 16, Clark and Huang do not explicitly teach the wiper wherein said cleansing composition is loaded onto said substrate at a loading factor of at least about 0.5 grams of composition per gram of said substrate so that said substrate is wet by said cleansing composition.  However, the skilled artisan would have found it obvious to load a sufficient quantity of cleansing composition, including 0.5 grams of composition per gram of dry substrate, such that the substrate is wet by the composition, in order to sufficiently clean dentures or a surface of the oral cavity (Clark, abstract).  
Regarding claim 17, Clark and Huang disclose a method for cleaning an oral cavity, the method comprising wiping a surface of the oral cavity with the wet wiper of claim 8 (Clark, claim 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714